DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2022, 06/15/2022, 01/11/2022 and 08/30/2021 have been considered by the examiner.

Status of the Claims
The claims filed 08/30/2021 are under consideration.
Claims 20-39 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 112
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 28 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 21 and 30 includes the limitation of the implant comprising lyophilized demineralized bone matrix. Because demineralized bone matrix contains collagen, claims 28 and 38 do not appear to include all of the limitations of claim 21 and 30 from which they respectively depend.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gertzman, US 6911212 and Behnam, US 8357384.

Gertzman teaches a malleable bone putty comprising, demineralized bone material (DBM), e.g., particles sized from about 100-800 microns and a hydrogel carrier in a phosphate buffered saline, wherein the hydrogel (alginate) component ranges from about 1-50% by weight of the composition, and wherein the bone material is about 25% to about 35% by weight of the composition, and may further comprise BMP therapeutic agent (Gertzman, e.g., Abstract). Gertzman teaches the malleable composition in a syringe (Gertzman, e.g., c21:l1-3), therefore the composition appears to be injectable.
Gertzman teaches the hydrogel material, e.g., alginate, present in the composition in an amount of about 3.5% based on the weight of the composition. See Gertzman, e.g., Example VI, 1 g DBM particles sized 100-800 micron and 2.33 g 5% sodium alginate in phosphate buffered saline. This means 1g/3.33g DBM or about 30% DBM, 0.1165 g sodium alginate/3.33g or about 3.5% sodium alginate, and the remainder 2.0135g PBS/3.33g or about 66.5% PBS. These amounts are similar to the amount recited in claim 21.
In Gertzman, example XXV there is 0.75 grams of DBM mixed with 2.25 grams of a 2% solution of sodium alginate in phosphate buffered saline. This is 25% DBM and 75% carrier comprising 2% solution of sodium alginate in phosphate buffered saline. It is noted that 2% of 2.25 grams carrier is 0.045 grams sodium alginate. This is about 1.5 % sodium alginate based on a 3 gram total weight of the composition which is within the claimed range of from about 1 wt% to about 10wt% of the total weight of the injectable implant as recited in claim 21.
The amounts claimed are within the range generally suggested in Gertzman. Gertzman appears to provide examples having amount of the recited materials within the claimed ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. The amounts for DBM, alginate and phosphate buffered saline are within the ranges suggested in Gertzman. Gertzman provides sufficient guidance to modify the amounts of elements in the composition to achieve a desired viscosity for a paste or a putty which are desired for improved handling with sufficient viscosity to maintain the composition at the site of implantation under physiological conditions (Gertzman, e.g., c6:12-15 and c8:15-34) wherein the amount to achieve the desired viscosity may vary depending on the molecular weight of the alginate used as gelling agent in the PBS.
The teachings of Gertzman address the limitation of the implant has no added collagen:
Gertzman teaches embodiments without collagen (Gertzman, e.g., c17: Example XXV). Gertzman teaches collagen may absorb slowly, resulting in delayed growth of new bone and the formation of unwanted scar tissue providing at least a reason to exclude or minimize collagen (Gertzman, e.g., c5:l10-16).
Consequently, the teachings of Gertzman provides one skilled in the art reasons for not including any collagen in the implant in addition to the demineralized bone matrix; and the teachings of Gertzman include example implantable materials which include DBM without any additional collagen. 
As the composition is characterized as flowable and comprises similar amounts of the same components it appears the compositions are capable of being injected or administered via a syringe and are therefore considered to meet the limitation of injectable. 
Gertzman teaches the implant is sterile (Gertzman, e.g., claim 1).
Gertzman teaches compositions further comprising therapeutic agents, e.g., cells, growth factors, minerals, anti-infective, drugs (Gertzman, e.g., c11:27-55).
Applicable to claim 21: Gertzman teaches implants comprising DBM in powder form which would be considered to meet the limitation of DBM being in particle form. However, Gertzman does not expressly teach the composition comprising fiber and particle forms of demineralized bone matrix in a ratio of 50:50 fibers to particles.
Behnam teaches similar moldable putty for treating bone defects comprising a combination of particulate demineralized bone matrix and demineralized bone matrix in the form of fibers in combination with demineralized bone matrix particles.
Behnam teaches ratio of particle to fiber may range from about 3:1 to about 1:1 (Behnam, e.g., Examples 5a-5c). The ratio recited by instant claim 26 is about 1:1, particle to fiber. Behnam teaches DBM in the form of lyophilized chips, particles and fibers (Behnam, e.g., c26:l5-22) which may be used together, wherein the amounts can be readily determined by one skilled in the art on a case by case basis using routine experimentation (Behnam, e.g., c18:l28-34). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Applicable to claim 29, Behnam teaches the compositions further comprising particulate minerals (Behnam, e.g., c34:l55-64), drugs or other therapeutic agents (Behnam, e.g., c38:l1-9), biodegradable polymer, e.g., to achieve an implant which releases factors over a longer time (Behnam, e.g., c37:l39-45).
Behnam clearly teaches wherein the composition is injectable (Behnam, e.g., c38:l10-13). Injectable putty is suggested (Behnam, e.g., c38:14-20). The skilled artisan would have been motivated to optimize the viscosity to enable injection through a desired needle gauge effective for the surgical procedure. A larger gauge, e.g., 10-gauge needle more permissive to higher viscosity compositions. 
Behnam teaches demineralized bone fibers improve shape retention of the composition and thereby improve the ability to maintain cohesiveness and resist erosion subsequent to implantation at the surgical site (Behnam, e.g., c18:l49-64).
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Gertzman and Behnam to arrive at the presently claimed subject matter with a reasonable expectation of success. The skilled artisan would have been motivated to modify compositions according to the teachings of Behnam, e.g., including a fiber form of DBM to improve the compositions in the same way, e.g., improve cohesiveness and erosion resistance of the implant at the surgical site with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because both documents teach similar compositions useful for the same purpose.
	Accordingly, the subject matter of claims 21-26 and 28-29 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gertzman, US 6911212  and Behnam, US 8357384 as applied to claims 21-26 and 28-29 above, and further in view of Melvik, US 7790699.
Claim 27 requires mixing alginate having a particles size of from about 100 to about 1000 microns.
Melvik teaches alginate systems which have a delayed gelling process (Melvik, e.g., c1:l11-13) comprising alginate gels including a dispersion of insoluble alginate particles in a solution of soluble alginate, useful for implantation (Melvik, e.g., c2:l46-51), such gels may allow a delay in the gelling process thereby facilitating injection or other manipulations prior to the gel forming (Melvik, e.g., c1:l62-64, c19:l12-14). Melvik teaches particle size of the alginate may be used to effect desired gelling time, where smaller sizes gel more rapidly, and larger sizes gel more slowly (Melvik, e.g., c10:l32-41, example 16). Melvik teaches alginate particles sized greater than 25 micron, or less than 125 micron, e.g., 75-125 micron (Melvik, e.g., c10:l32-41). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Melvik teaches this modification effective for implantable compositions comprising drugs, e.g., bone morphogenic protein (Melvik, e.g., c10:l46-54) and for bone repair (Melvik, e.g., c12:l60-67).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions as understood from Gertzman and Behnam by including insoluble alginate particles in the range of greater than 25 microns with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to facilitate injectability or facilitate other manipulations of the gel as suggested in Melvik. The skilled artisan would have had a reasonable expectation of success because Melvik suggests this modification for implantable compositions comprising active agents, e.g., bone morphogenic protein and bone repair. 
Accordingly, the subject matter of claim 27 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
Claims 20, 30-37 and 39 appear to be free of the art. The specification presents evidence that aseptic processing produces unexpectedly improved bone formation relative to irradiated implants. See Example 2, Fig. 3; and Fig. 6. The claims are commensurate in scope with the unexpected result. This evidence outweighs any evidence of obviousness based on the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615